— Order, Supreme Court, Bronx County (Barry Sal-man, J.), entered June 4, 1991, which denied defendant’s motion to change venue from Bronx County to Westchester County, unanimously affirmed, without costs.
*515We agree with the IAS court that defendant failed to satisfy its burden of disproving plaintiffs Bronx County residence, at best demonstrating only that plaintiff also had a Westchester County residence at the time the action was commenced (see, Bradley v Plaisted, 277 App Div 620, lv denied 278 App Div 727). There is no evidence that plaintiff did not retain his Bronx apartment as his residence or that he has ever intended to abandon or surrender it (see, Siegfried v Siegfried, 92 AD2d 916). Concur — Sullivan, J. P., Carro, Ross, Asch and Smith, JJ.